Exhibit 10.6 Welcome and Data Checklist Rangeford Resources, Inc. ( RGFR ) We appreciate your business and look forward to a long and fruitful partnership over the coming months. As you already know Intreorg’s proprietary Stock Tracking Analytics system is a sophisticated process that allows a level of insight into your company’s business unlike anything on the market. Summary To be effective in our partnership Intreorg will need access to data from the documents listed on the next page. These documents must come from the listed data suppliers and directly to Intreorg to fulfill SEC and security compliance requirements. As such it will be necessary for various accounts to be setup, if not already in place, to allow weekly corporate data ingestion on a regularly scheduled basis. These documents allow Intreorg to affectively analyze your company’s trading data including buyer/seller movement, inventory, as well as compliance issues with your employee trades, and restricted trades. We firmly believe you will be amazed and excited as we are when you are able to see into the very heart of your shareholders trading processes and gain an insight into your business processes that has never been experienced. Below is a simple checklist of the data feeds and where they can be acquired. We are providing this for your use to make sure you have all the data necessary and that there are no delays in our ability to get you started. Thank you and we look forward to hearing from you soon! Rangeford Resources, Inc. STA data ingestion checklist All documents should be submitted to INTREorg Systems as .txt. or .doc file. PDF files will significantly delay the delivery schedule and add potential inaccuracies Monthly data These reports are obviously handy to have on a weekly basis but as they generally do not have significant change they can be ingested on a monthly or sometimes quarterly basis ☐ From your Transfer Agent you should receive the following… o Shareholder list ■ Include name of shareholder, address, city, state, zip code, country, number of shares and class of shares. ■ Addition shareholder profile information is always welcome. ☐ From ADP, accountant, or payroll person you should request… o Employee list ■ Include name of shareholder, address, city, state, zip code, country, number of shares and class of shares. ☐ From your CFO, payroll person or accounting staff please ask for… o Restricted Insider list ■ Include name of shareholder, address, city, state, zip code, country, number of shares and class of shares. Weekly data Weekly reports are the bread and butter of our system and need to be received in a consistent manner as well as in a consistent format for easy ingestion. ☐ From your Transfer Agent you should receive the following… o Legend Clearing List o Shareholder Activity Report ☐ Using the Broadridge shareholder services you can get… o Non-Objecting Beneficial Owner (NOBO) Report ■ A beneficial owner who gives permission to a financial intermediary to release the owner's name and address to the company(ies) or issuer(s) in which they have bought securities. o Objecting Beneficial Owner (OBO) Report ■ Objecting version of the NOBO, these shareholders do not disclose their name and address to the company(ies) or issuer(s) in which they have bought securities. o Depository Trust Company (DTC) Report – with daily breakdown of trades ■ One of the world's largest securities depositories. The Depository Trust Company, founded in 1973 and based in New York City, is organized as a limited purpose trust company and provides safekeeping through electronic recordkeeping of securities balances. It also acts like a clearinghouse to process and settle trades in corporate and municipal securities. STOCK TRANSFER ANALYTICS (“STA”) AGREEMENT This Master Services Agreement (“Agreement”) is entered into between INTREorg Systems, Inc. (“
